AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  v.                               (For Offenses Committed On or After November 1, 1987)
           SUSANA SALDANA-YNFANTE (I)
                                                                       Case Number:         19CR1201-H

                                                                    Adam F. Dolye
                                                                    Defendant's Attorney
REGISTRATION NO.                  84072-298
D -
THE DEFENDANT:
 ~   pleaded guilty to count(s)          1 of the Information.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                        Nature of Offense                                                            Number(s)
18 USC 1546                            FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                   1
                                       ENTRY DOCUMENTS (Felony)




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)                                                             dismissed on the motion of the United States.

 ~    Assessment: $100.00 waived.


 ~  Fine waived            D Forfeiture pursuant to order filed                          , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    May 6. 2019



                            FILED
                             MAY - 6 2019          l                UNITED STATES DISTRICT JUDGE


                     CLERK US DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA
                  BY                        EPUTY



                                                                                                                      19CR1201-H
AO 2458 (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                SUSANA SALDANA-YNFANTE (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              19CR1201-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The Court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           19CR1201-H
